Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on January 25, 2022 is acknowledged.
3.	Claims 16-23 are pending in this application.

Information Disclosure Statement
4.	It is noted that Applicant has not filed an information disclosure statementunder § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicant’s dutyto disclose all information known to be material to patentability.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office (EPO) EP 20173355.7 on 5/6/2020. A certified copy of the EP 20173355.7 application as required by 37 CFR 1.55 has been received by the Office. Therefore, the priority is to EP 20173355.7, filed on 5/6/2020. 

Restriction
6.	Applicant’s election of Group 1 (claims 16-20) and the election of the coronavirus as the species of the VRI in the reply filed on January 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse Claims 16-20 are examined on the merits in this office action.

EXAMINER’S COMMENTS
Instant claims recite “A method of application of a composition for prevention of viral respiratory infections (VRIs)…in a patient in need thereof…” Since the phrase “a patient in need thereof” is everyone, the patient population of the claims have been interpreted as including everyone.

Objections
7.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claims 16-20 are objected to for the following reasons: Claim 16 is confusing and at a first glance, it is unclear if the claim is drawn to a method or a product claim. Applicant is advised to amend the claim’s preamble to recite, “A method of treatment of viral respiratory infections (VRIs) selected from the group consisting of coronaviruses, rhinoviruses, influenza viruses…in a patient in need thereof…the method comprising administering a composition comprising tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine diacetate, acetate buffer and water, wherein the composition is in the form of a suspension, wherein the suspension consists of particles having a size range of 0.5-50 m, and administering the composition to the patient in need thereof in a spray form or the patient”. The preamble of claims 17-20 is recommended to be amended to recite, for example, “The method according to claim 16…” (for claim 17).


Rejections
35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “middle respiratory tract”. However, this is not a term commonly known in the medical art. As evidenced by cancer.gov (https://training.seer.cancer.gov/lung/anatomy/respiratory.html, pp. 1-2, enclosed), the respiratory tract is divided into two main parts: the upper respiratory tract, consisting of the nose, nasal cavity, and the pharynx, and the lower respiratory tract consisting of the larynx, trachea, bronchi and the lungs (see page 1, 1st paragraph). Therefore, it is unclear what part of the respiratory tract is considered as the “middle respiratory tract”. 


35 U.S.C. 112(a)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of application of a composition for preventing of viral respiratory infections (VRIs) in a patient in need thereof, the method comprising administering Dalgrin in the form of a suspension, wherein said suspension consist of particles having a size range of 0.5-50 m, and administering the composition to the 
Lack of Ipsis Verbis Support
13.	The specification is void of any literal support for the “middle respiratory tract” claimed. In the context of respiratory tract, the word “middle respiratory tract” is not present anywhere in the specification. The words “respiratory tract” was searched in the context of “middle respiratory tract”, however, the term middle respiratory tract was not found anywhere in the specification. 

Lack of Implicit or Inherent Support
14.	“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed “middle respiratory tract”. As explained supra, there is no support for any concept of “middle respiratory tract” in the specification. 


35 U.S.C. 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16-20 is/are rejected under 35 U.S.C. 103 as being obvious over Chertorizhsky et al (US 2019/0322701) in view of Nyce et al (US 2004/0049022) and Cunningham et al (US 2018/0000942).
The applied reference has a common inventors (Chertorizhsky and Kleimenov) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
20.	Chertorizhsky et al teach a nasal medicinal composition containing hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine for the treatment of acute respiratory viral infections (ARVIs), in particular those caused by the influenza virus (see abstract). Chertorizhsky et al teach that the most common pathogens include rhinoviruses, influenza viruses, parainfluenza viruses, respiratory syncytial virus (RSV), coronaviruses, metapneumoviruses, bocaviruses and adenoviruses (see paragraph [0005]). Chertorizhsky et al teach a nasal composition in the form of a spray containing, as the active ingredient, the hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-
The difference between the reference and the instant claims is that the reference does not teach 0.5-50 m particle size, and pH in the range of 3 to 7.
21.	In regards to claim 16, it is well known in the art that for nasal formulation, particles size is about 0.5 m to about 10 m or about 10 m to about 500 m. For example, Nyce et al teach a nasal formulation comprising sprayable or aerosolizable powder, solution, suspension or emulsion (see claim 37), wherein the particle size of the formulation is about 0.5 m to about 10 m or about 10 m to about 500 m (see claim 40). The formulation comprise particle size of 10 m to 10 m (see claim 41). 
In regards to claim 17, since the combined art teaches the same particle sized formulation, the end results would be same. Furthermore, with respect to “wherein the administering of said composition to the patient is carried out by irrigating an entire surface of the patient’s nasopharynx…(claim 17)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 

	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features.
22.	Additionally, in regards to claim 18, Cunningham et al teach nasal spray formulation (see for example, paragraph [0011]). Cunningham et al teach that nasal irritation is minimized when products are delivered with a pH range of 4.5 to 6.5 (see paragraph [0174]). Cunningham et al teach that formulation of nasal sprays have been formulated in the acidic pH range of pH 3.5 to 5.5 in 2% citrate buffer (see paragraph [0182]).
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chertorizhsky et al, Nyce et al and Cunningham et al to treat viral respiratory infections, such as influenza, because all three references teach nasal formulation in a form of a spray and/or aerosolized powder, solution, suspension and is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” One of ordinary skill in the art has a motivation to improve upon what is already generally known, with a reasonable expectation that optimizing the formulation would be successful. 

Obviousness Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
25.	Claims 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/221475 in view of Nyce et al (US 2004/0049022) and Cunningham et al (US 2018/0000942). 

    PNG
    media_image1.png
    456
    608
    media_image1.png
    Greyscale
.	

    PNG
    media_image2.png
    395
    618
    media_image2.png
    Greyscale
.
28.	Instant claims and copending claims share the similar scope of administering a nasal medicinal composition comprising hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or a pharmaceutically acceptable salt thereof, and the viral respiratory disease, influenza. The difference between the instant claims and the copending claims is that instant claims require the particle size of 0.5-50 m and the pH in the range from 3 to 7.
29.	However, Nyce et al teach a nasal formulation comprising sprayable or aerosolizable powder, solution, suspension or emulsion (see claim 37), wherein the particle size of the formulation is about 0.5 m to about 10 m or about 10 m to about 500 m (see claim 40). The formulation comprise particle size of 10 m to 10 m (see claim 41). 

31.	Therefore, it would have been obvious to one of ordinary skill in the art to modify the methods recited in claims 1-3 of copending application No. 16221475 and develop the method recited in instant claims 16-18.
This is a provisional nonstatutory double patenting rejection.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654